Citation Nr: 0602405	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-24 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for back strain, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant had active military service from May 1996 to 
May 2000.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

Effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a, were amended by VA, including the criteria for 
rating intervertebral disc syndrome and lumbosacral strain.  
See 68 Fed. Reg. 51,454 (August 27, 2003).  In this case, the 
RO correctly advised the appellant of the change in the 
rating criteria in its April 2004 statement of the case.  
Although a VA examination was conducted in March 2003, the 
veteran indicated in his substantive appeal received in June 
2004, that manifestations of his back disorder had increased 
in severity.   

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO must make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded the 
following examinations: 

(A) a VA neurological examination to 
determine the severity of the appellant's 
service-connected back strain.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
appellant's previous VA examination 
reports, dated in September 2000 and 
March 2003, and the January 2002 
electromyograph (EMG) study.  All 
indicated testing must be conducted.     

In regard to the appellant's service-
connected back strain, the examiner must 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.  It is further requested that 
the examiner specifically report the 
absence or presence, to include severity 
and frequency, of any symptoms compatible 
with any neuropathy with characteristic 
pain, demonstrable muscle spasm, or other 
neurological findings appropriate to the 
site of any affected vertebral disc.  The 
examiner must then identify any nerve(s) 
affected by the appellant's service-
connected back strain, and indicate 
whether the neurologic disability caused 
by the appellant's service-connected back 
problem is best described as mild, 
moderate, severe, or pronounced.  The 
examiner must also indicate the frequency 
and duration of incapacitating episodes 
and attacks over the past 12 months.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
For each nerve affected, the examiner 
must indicate whether the appellant has 
complete paralysis, or mild, moderate, or 
severe incomplete paralysis, neuralgia, 
or neuritis.  A complete rationale for 
all opinions must be provided. Any report 
prepared must be typed.

(B) a VA orthopedic examination to 
determine the current severity of the 
appellant's service-connected back 
strain.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's previous VA examination 
reports, dated in September 2000 and 
March 2003, and the January 2002 EMG 
study.  All indicated testing must be 
conducted, and current X-rays of the back 
must be obtained.

In regard to the appellant's service-
connected back strain, the examiner must 
conduct a thorough orthopedic examination 
of the lumbosacral spine.  The orthopedic 
examiner must conduct range of motion 
studies on the lumbosacral spine, to 
specifically include forward flexion, 
extension, left and right lateral 
flexion, and left and right lateral 
rotation.  The examiner must note that 
for VA compensation purposes, unfavorable 
ankylosis is a condition in which the 
entire cervical spine, the entire 
thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of 
a limited line of vision; restricted 
opening of the mouth and chewing; 
breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.  

The examiner must first record the range 
of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the orthopedic examiner must 
indicate the degree of motion at which 
such pain begins.

Then, after reviewing the appellant's 
complaints and medical history, the 
orthopedic examiner must render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc.  Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to the 
service-connected back disorder.  In 
addition, the examiner must provide an 
opinion as to whether the appellant's 
service-connected back strain, including 
any noted tenderness, pain on use, 
weakness, excess fatigability, and/or 
coordination, results in an overall 
disability picture which is best equated 
with moderate, severe, or pronounced 
intervertebral disc disease.  The 
examiner must also provide an opinion on 
whether the appellant's complaints of 
pain and any demonstrated limitation of 
motion are supported by the objective 
evidence of low back pathology.  A 
complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.

2.  The RO must notify the appellant that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO must provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.     

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

